IN THE COURT OF APPEALS OF IOWA

                                      No. 20-1183
                               Filed September 22, 2021


CHARLES HALL,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Taylor County, Dustria A. Relph,

Judge.



       Charles Hall appeals the district court’s denial of his postconviction relief

application. As Hall fails to establish he received ineffective assistance of counsel,

we affirm. AFFIRMED.



       Joey T. Hoover of Hoover Law Firm, P.L.L.C, Epworth, for appellant.

       Thomas J. Miller, Attorney General, and Martha Trout, Assistant Attorney

General, for appellee State.



       Considered by Vaitheswaran, P.J. and Greer and Schumacher, JJ.
                                           2


SCHUMACHER, Judge.

       Charles Hall appeals the district court’s denial of his postconviction-relief

(PCR) application. He alleges his counsel was ineffective for failing to request a

change of venue and for failing to file a post-trial motion. As Hall fails to establish

he received ineffective assistance of counsel, we affirm.

I.     Facts & Proceedings

       Following the death of his three-year-old daughter, Hall was convicted of

first-degree murder and child endangerment causing serious injury in January

2016. He appealed the conviction. Our court found there was insufficient evidence

to support his conviction for child endangerment causing serious injury and

remanded the case, ordering the trial court to enter judgment for the lesser-

included offense of child endangerment causing bodily injury. State v. Hall, No.

16-030, 2017 WL 2461468, at *6 (Iowa Ct. App. June 7, 2017). Hall was sentenced

to life imprisonment on the murder-in-the-first-degree conviction and to an

indeterminate five-year period of incarceration on the child-endangerment-

causing-bodily-injury conviction, with the terms to run concurrently to each other.

       Hall filed the instant PCR application on August 25, 2017. He amended it

on September 10, 2018. The application and amended application alleged several

instances of ineffective assistance of counsel by his trial counsel. A hearing was

held concerning the PCR application on July 9, 2020. The district court denied

Hall’s request for relief. Hall appeals.

II.    Standard of Review

       Generally, we review district court decisions dismissing a PCR application

for correction of errors at law. Lamasters v. State, 821 N.W.2d 856, 862 (Iowa
                                         3


2012). However, when an applicant asserts constitutional claims, we review de

novo. Id. Therefore, we review claims of ineffective assistance of counsel de

novo. Id.

III.   Analysis

       Hall contends the district court erred in finding his trial counsel was not

ineffective for failing to request a change of venue based on his assertions that he

could not receive an impartial jury in Taylor County. He also argues the district

court erred in finding his counsel was not ineffective in failing to move for a new

trial based on the verdict being contrary to the weight of the evidence. We first

address the law surrounding ineffective assistance claims in general and then turn

to Hall’s specific contentions.

       A.     Ineffective Assistance of Counsel

       To prove a claim of ineffective assistance of counsel, the applicant must

show a breach of an essential duty and prejudice as a result of the breach of duty.

Ledezma v. State, 626 N.W.2d 134, 142 (Iowa 2001). The applicant bears the

burden of proving both prongs by a preponderance of the evidence. Id. “Failure

to demonstrate either element is fatal to a claim.” State v. Polly, 657 N.W.2d 462,

465 (Iowa 2003).

       To establish a breach of duty, the applicant must show that counsel

performed below the standard of a reasonably competent attorney. Ledezma, 626

N.W.2d at 142. We begin with the presumption that the attorney performed

competently. Id. Additionally, we “avoid second-guessing and hindsight.” Id. A

breach of duty is more likely to be established when the attorney’s performance is

attributable to a “lack of diligence as opposed to the exercise of judgment.” Id.
                                          4


       The applicant must also establish prejudice. Prejudice exists when “there

is a reasonable probability that, but for counsel’s unprofessional error, the result of

the proceeding would have been different.” Strickland v. Washington, 466 U.S.

668, 694 (1984). “A reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Id.

       B.     Motion to Change Venue

       Hall argues his counsel was ineffective because counsel failed to move for

a change in venue. He alleges jury-eligible African Americans make up only a

small fraction of the total population of Taylor County. Hall additionally notes that

most of that small fraction of the population was involved in the case as witnesses

or was otherwise disqualified from serving on the jury. Therefore, according to

Hall, it was impossible to have a jury pool that fairly represented his community.

As a result, his counsel should have moved for a transfer of venue.

       Iowa Rule of Criminal Procedure 2.11(10)(b) allows for a transfer of venue

when “such a degree of prejudice exists in the county in which the trial is to be held

that there is a substantial likelihood a fair and impartial trial cannot be preserved

with a jury selected from that county.” Hall argues that he did not have a fair and

impartial trial because the jury pool was not a fair cross-section of his community.

The Supreme Court set out a three-part test for establishing a fair-cross-section

claim. Duren v. Missouri, 439 U.S. 357, 364 (1979). An applicant establishes a

prima facie case by showing:

       (1) that the group alleged to be excluded is a ‘distinctive’ group in the
       community; (2) that the representation of this group in venires from
       which juries are selected is not fair and reasonable in relation to the
       number of such persons in the community; and (3) that this
                                          5


       underrepresentation is due to systematic exclusion of the group in
       the jury-selection process.

Id. If the defendant establishes the prima facie case, the burden shifts to the state

to justify the disproportionate jury pool by proving “a significant state interest” is

“manifestly and primarily advanced” by the causes of the exclusion. Id. at 367.

       Our supreme court recently altered the way an applicant demonstrates the

second prong.1 Prior to 2017, courts were limited to the absolute deviation test

when deciding whether the jury pool fairly represented the community. See, e.g.,

State v. Jones, 490 N.W.2d 787, 793 (Iowa 1992). However, Plain v. State held

courts were not limited to the absolute deviation test, and could instead look to

comparative disparity and standard deviations from the norm. 898 N.W.2d 801,

826 (Iowa 2017). Importantly, that change does not apply retroactively.

Thongvanh v. State, 938 N.W.2d 2, 6 (Iowa 2020).              Therefore, we review

convictions entered before Plain under the absolute disparity test that was the law

at the time. Hall’s appeal was final on June 17, 2017, and Plain was decided on

June 30, 2017. We determine Plain is not controlling in the present case. We are

not at liberty to overturn Iowa Supreme court precedent. State v. Hastings, 466

N.W.2d 697, 700 (Iowa Ct. App. 1990). Consequently, we apply the absolute

disparity test.

       Hall contends there is an absolute disparity of .001%.2 That value falls far

below the levels courts have upheld. See, e.g., State v. Huffaker, 493 N.W.2d 832,


1 The State does not dispute that African Americans are a distinctive group in
Taylor County.
2 Absolute disparity is measured by “taking the percentage of the distinct group in

the population and subtracting from it the percentage of that group represented in
the jury panel.” Jones, 490 N.W.2d at 793. The district court relied on the U.S.
                                         6

834 (Iowa 1992) (upholding 2.85% absolute disparity); Jones, 490 N.W.2d at 793

(upholding an absolute disparity of 1.5%); Thongvanh v. State, 494 N.W.2d 679,

683-84 (Iowa 1993) (upholding absolute disparity of .18%); State v. Watkins, 494

N.W.2d 438, 440-41 (Iowa Ct. App. 1992) (upholding 1.15% absolute disparity);

Robinson v. State, No. 10-1337, 2013 WL 3458077, at *2 (Iowa Ct. App. July 10,

2013) (finding an absolute disparity of 2% “well under the percentages cited as

non problematic”). Hall takes particular issue with the fact that it was functionally

impossible to have an African American juror in his jury pool. However, “[t]here is

no constitutional requirement that a class be represented in exact proportions to

the general population.” Thongvanh, 494 N.W.2d at 683; see also Duren, 439 U.S.

at 364 n.20; State v. King, 225 N.W.2d 337, 342 (Iowa 1975) (“A criminal

defendant’s right to an impartial jury does not guarantee representation of his race

on the jury panel.”). Hall therefore fails to show that African Americans were not

fairly represented in his jury pool.

       Hall also fails to demonstrate that the lack of African Americans in the jury

pool resulted from systematic exclusion. In order to prove systematic exclusion,

the defendant must show that the underrepresentation is “inherent in the particular

jury-selection process utilized.” Duren, 439 U.S. at 367. Underrepresentation is

inherent when there is “evidence of a statistical disparity over time that is

attributable to the system for compiling jury pools.” Plain, 898 N.W.2d at 824



Census Bureau’s 2012-2016 American Community Survey 5-Year estimates to
find that of the approximately 6209 individuals in Taylor County, only eight, or
.001%, were adult African Americans. Hall does not challenge the percentage
established by the district court and utilizes such percentage on appeal. Even if
the parties had agreed to use a figure of .10%, which in decimal form is .001, it
would not alter our conclusion.
                                           7


(emphasis added). Hall makes no allegations that the system for selecting jury

pools produced a racial disparity over time. The lack of African Americans in his

jury pool stemmed from a very particular set of circumstances—an extremely small

population that was mostly already involved in the case. Thus, there is no evidence

of systematic exclusion.

       Hall fails to establish the second and third prongs of Duren’s fair-cross-

section claim. Therefore, he was not denied a fair jury pool, and a motion for a

change of venue would have been without merit. We find no breach by trial counsel

of an essential duty. The district court did not err in denying Hall’s claim of

ineffective assistance.

       C.     Failure to File Motion for New Trial

       Hall also argues the district court erred in finding his attorney was not

ineffective for failing to request a new trial based on the weight of the evidence.3

In order to succeed in his claim, Hall must show his counsel breached an essential

duty by failing to file a motion for new trial, as well as a reasonable probability that

the court would have granted a motion for a new trial had his attorney requested

one. Courts grant a motion for a new trial based on the weight of the evidence

when “the trier of fact [finds] that a greater amount of credible evidence supports


3We note there is considerable confusion over whether Hall claims his attorney
was ineffective for failing to challenge the sufficiency or weight of the evidence.
His PCR application stated, “Trial counsel were ineffective for not filing post-trial
motions based on insufficient evidence.” Importantly, trial counsel requested a
grant of judgment of acquittal at the end of trial. Motions for judgment of acquittal
are based on the sufficiency of the evidence, while a motion for new trial is based
on weight of the evidence. Nyugen v. State, 707 N.W.2d 317, 327 (Iowa 2005).
Because counsel made a post-trial motion in regards to sufficiency, we interpret
Hall’s claim to be for failure to motion for a new trial based on the weight of the
evidence.
                                           8

one side of an issue or cause than the other.” Nguyen, 707 N.W.2d at 327.

However, “the power to grant a new trial . . . should be invoked only in exceptional

cases in which the evidence preponderates heavily against the verdict.”               Id.

(citation omitted).

       Hall contends that the autopsy and testimony by the medical examiner, as

well as his former-girlfriend’s testimony, were unreliable and cast sufficient doubt

to undermine his conviction. As such, he claims his attorney should have filed a

motion for a new trial. However, as the district court noted, “the jury heard the

testimony of eleven witnesses besides [the medical examiner and former-

girlfriend]. The jury viewed dozens of exhibits. The jury weighed the evidence and

ultimately found Hall guilty of murder.” While Hall points to a few, isolated issues

of credibility, he fails to establish evidence that “preponderates heavily against the

verdict.” For that reason, it is not reasonably likely the outcome would have been

different had his attorney filed the motion. As a result, the district court did not err

in finding his attorney did not act ineffectively in failing to file the meritless motion

nor in finding that the outcome of the trial would have been different if the motion

had been filed.

       AFFIRMED.